As the Supreme Court correctly noted in its well-reasoned decision, there is no likelihood that the petitioners will succeed on the merits of their underlying petition. Thus, the Supreme Court providently denied the petitioners’ motion for a preliminary injunction (see CPLR 6311; Doe v Axelrod, 73 NY2d 748, 750; Grant Co. v Srogi, 52 NY2d 496, 517; Sheffield Towers Rehabilitation & Health Care Ctr. v Novello, 293 AD2d 182; Mosseri v Fried, 289 AD2d 545). Florio, J.P., S. Miller, Townes and Cozier, JJ., concur.